DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 05/24/2022. Claims 1-9, 11-18, and 20-24 are pending in the application. Claims 1, 2, 15 and 21 have been amended. Claims 10 and 19 are recently cancelled.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed on 05/24/2022, with respect to the rejection of the amended claims 1, 15 and 21 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, the claims have been rejected in view of the new references as indicated in the below rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 8-9, 11, 14-15, 17-18, 20, 22-23 is/are rejected under 35 U.S.C. 102a)(1) as being anticipated by Jerde (US 3,905,394).
With regards to claim 1:	Jerde discloses (refer to Fig. 1 below) a flow rate controller unit configured to provide at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves, comprising:
 	a switching unit (36) configured for switching between the at least two different states of volumetric flow in which a switching profile in which a predefined changeover takes place between said at least two different states of volumetric flow is stored in the switching unit (36), and
 	a flow meter (37) configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit (36) is configured for switching between the at least two different states of volumetric flow as soon as the flow meter (37) detects that a predefined flow rate has been reached (Column 2, line 12 to Column 4, line 17).
With regards to claim 2:
 	Jerde discloses the flow rate controller unit as claimed in claim 1, wherein at least one of the states of volumetric flow of the at least two different states of volumetric flow implements a volumetric flow/pressure control curve of a flow rate controller.
With regards to claim 4:
 	Jerde discloses the flow rate controller unit as claimed in claim 1, wherein the switching unit (36) is mechanical (open/close of valve).
With regards to claim 5:
 	Jerde discloses the flow rate controller unit as claimed in claim 1, wherein the switching unit (36) is electrical (control signal for turn the solenoid on/off).



With regards to claim 8:
 	Jerde discloses the flow rate controller unit as claimed in claim 1, wherein the flow rate controller unit (36) comprises at least one flow rate controller (solenoid valves 18, 21, 23, 61, 62, 63) which is selectively able to be additionally switched on.

    PNG
    media_image1.png
    1005
    917
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 9:
 	Jerde discloses the flow rate controller unit as claimed in claim 1, further comprising at least one throttle (26, 31, 34) which is selectively able to be additionally switched on, or a bypass which is selectively able to be additionally switched on, or a throttle and a bypass that are selectively able to be additionally switched on.
With regards to claim 11:
 	Jerde discloses (Column 2, lines 39-47) the flow rate controller unit as claimed in claim 1, wherein the switching unit (36) has a variable memory (programming device) in which the switching profile is stored.
With regards to claim 14:
 	Jerde discloses the flow rate controller unit as claimed in claim 1, wherein the at least two differently defined volumetric flows are in each case selected so as to be unequal to zero.
With regards to claim 15:
 	In making and/or using the device of Jerde, one would necessary perform the method for controlling a volumetric flow, comprising:
 	automatically carrying out a predefined changeover between at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves according to a stored switching profile, wherein a changeover between the at least two different states of volumetric flow takes place as soon as a predefined flow rate is exceeded.
With regards to claim 17:
 	Jerde discloses the method as claimed in claim 15, wherein at least one of a flow rate controller (solenoid valves 18, 21, 23, 61, 62, 63), a throttle, or a bypass are additionally switched on or off for changing over between the at least two different states of volumetric flow.
With regards to claim 18:
 	Jerde discloses the method as claimed in claim 15, wherein the stored switching profile is a temporal profile that is repeated in a cyclical manner (the stored switching profile is a programming so it can be programmed to be repeated in a cyclical manner if needed for a particular application).
With regards to claim 20:
 	Jerde discloses the method as claimed in claim 15, wherein a temporal mean value of the volumetric flow measured over at least a time of one cycle is kept constant (the stored switching profile is a programming so it can be programmed to make a temporal mean value of the volumetric flow measured over at least a time of one cycle is kept constant if needed for a particular application).
With regards to claim 22:
 	Jerde discloses the method as claimed in claim 15, wherein the at least two different states of volumetric flow have in each case volumetric flows that are unequal to zero.
With regards to claim 23:
 	Jerde discloses the method as claimed in claim 15, further comprising measuring (by flow sensor (37)) at least one of the volumetric flows is measured in a first step, and automatically calculating the switching (by the controller 36) based on the measured volumetric flow in a second step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-9, 11-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunki-Jacobs et al. (US 8,807,521), and in view of Jerde (US 3,905,394).
With regards to claim 1: 	Dunki-Jacobs et al. discloses (refer to Fig. 2 below) a flow rate controller unit (10) configured to provide at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves, comprising: 
 	a switching unit (32) configured for switching between the at least two different states of volumetric flow in which a switching profile in which a predefined changeover takes place between said at least two different states of volumetric flow is stored in the switching unit (32) (column 7, lines 12-63).

    PNG
    media_image2.png
    1029
    880
    media_image2.png
    Greyscale

Fig. 1
Dunki-Jacobs et al. does not disclose a flow meter configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit is configured for switching between the at least two different states of volumetric flow as soon as the flow meter detects that a predefined flow rate has been reached.
 	Jerde discloses (refer to Fig. 1 above) a flow rate controller unit configured to provide at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves, comprising:
 	a switching unit (36) configured for switching between the at least two different states of volumetric flow in which a switching profile in which a predefined changeover takes place between said at least two different states of volumetric flow is stored in the switching unit (36), and
 	a flow meter (37) configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit (36) is configured for switching between the at least two different states of volumetric flow as soon as the flow meter (37) detects that a predefined flow rate has been reached (Column 2, line 12 to Column 4, line 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the  flow rate controller unit of Dunki-Jacobs et al. to have a flow meter configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit is configured for switching between the at least two different states of volumetric flow as soon as the flow meter detects that a predefined flow rate has been reached as disclosed by Jerde to provide a more precise controlling of the flow rates through the controller unit.
Dunki-Jacobs et al., as modified, discloses the flow rate controller unit of claim 1.
With regards to claim 2: 	Dunki-Jacobs et al., as modified, discloses (Column 7, lines 12-63 and Column 9, lines 9-13) the flow rate controller unit as claimed in claim 1, wherein at least one of the states of volumetric flow of the at least two different states of volumetric flow implements a volumetric flow/pressure control curve of a flow rate controller.
With regards to claim 3: 	
 	Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 1, wherein the switching unit (32) includes a driver (internal turbine generator, see Column 7, lines 2-11) configured to be driven by water flowing in the volumetric flow.
With regards to claim 5: 	
 	Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 1, wherein the switching unit (32) is electrical.
With regards to claim 6:
Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 3, wherein the driver has a generator.
With regards to claim 7:
Dunki-Jacobs et al., as modified, discloses (see Figure 5 of Dunki-Jacob et al.) the flow rate controller unit as claimed in claim 1, wherein the flow rate controller unit (10) comprises a flow rate controller (30) having a control gap (valve opening) that is settable via a motor (66).
With regards to claim 8:
 	Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 1, wherein the flow rate controller unit (10) comprises at least one flow rate controller (30) which is selectively able to be additionally switched on.
With regards to claim 9:
 	Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 1, further comprising at least one throttle (30) which is selectively able to be additionally switched on, or a bypass which is selectively able to be additionally switched on, or a throttle and a bypass that are selectively able to be additionally switched on.

    PNG
    media_image3.png
    866
    829
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 11:
 	Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 1, wherein the switching unit (32) has a variable memory in which the switching profile is stored (Dunki-Jacobs et al., Column 7, lines 15-28).
With regards to claim 12:
 	Dunki-Jacobs et al., as modified, discloses (Dunki-Jacobs et al., Column 7, lines 29-51) the flow rate controller unit as claimed in claim 11, wherein the switching unit (32) is configured to establish a data connection (wireless transceiver) by which the switching profile is able to be varied.
With regards to claim 13:
 	Dunki-Jacobs et al., as modified, discloses the flow rate controller unit as claimed in claim 12, wherein the data connection  is configured to be wireless.
With regards to claim 14:
 	Dunki-Jacobs et al., as modified, discloses (Dunki-Jacobs et al., Column 11, lines 15-35) the flow rate controller unit as claimed in claim 1, wherein the at least two differently defined volumetric flows are in each case selected so as to be unequal to zero.
With regards to claim 15:
In making and/or using the modified device of Dunki-Jacobs et al., one would necessary perform a method for controlling a volumetric flow, comprising:
automatically carrying out a predefined changeover between at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves according to a stored switching profile (32), wherein a changeover between the at least two different states of volumetric flow takes place as soon as a predefined flow rate is exceeded.
With regards to claim 16:
Dunki-Jacobs et al., as modified, discloses (see Figure 5 of Dunki-Jacobs et al.) the method as claimed in claim 15, further comprising varying a control gap (valve tube opening) of a flow rate controller (30) using a motor (66) for changing over between the at least two different states of volumetric flow.


With regards to claim 17:
Dunki-Jacobs et al., as modified, discloses the method as claimed in claim 15, wherein at least one of a flow rate controller (30), a throttle, or a bypass are additionally switched on or off for changing over between the at least two different states of volumetric flow.
With regards to claim 18:
Dunki-Jacobs et al., as modified, discloses the method as claimed in claim 15, wherein the stored switching profile is a temporal profile that is repeated in a cyclical manner (see Column 10, lines 17-36).
With regards to claim 20:
Dunki-Jacobs et al., as modified, discloses (see Column 10, lines 17-62) the method as claimed in claim 15, wherein a temporal mean value of the volumetric flow measured over at least a time of one cycle is kept constant.
With regards to claim 21:
In making and/or using the modified device of Dunki-Jacobs et al., one would necessary perform a method for controlling a volumetric flow, comprising: -4- 7370671.1Applicant: Neoperl GmbH Application No.: 16/922,639 
automatically carrying out a predefined changeover between at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves according to a stored switching profile increasing a defined volumetric flow at a first temporal point and decreasing the volumetric flow rate at a second temporal point (see Dunki-Jacobs et al., Column 10, lines 17-62).



With regards to claim 22:
Dunki-Jacobs et al., as modified, discloses (see Column 10, lines 17-62) the method as claimed in claim 15, wherein the at least two different states of volumetric flow have in each case volumetric flows that are unequal to zero.
With regards to claim 23:
Dunki-Jacobs et al., as modified, discloses (see Column 10, lines 17-62) the method as claimed in claim 15, further comprising measuring at least one of the volumetric flows is measured in a first step, and automatically calculating the switching based on the measured volumetric flow in a second step.
With regards to claim 24:
Dunki-Jacobs et al., as modified, discloses the method of claim 15, wherein the volumetric flow is in a shower.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 8,434,693), and in view of Jerde (US 3,905,394).
With regards to claim 1: 	Brown et al. discloses (refer to Fig. 5 below) a flow rate controller unit (18) configured to provide at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves, comprising: 
 a switching unit (18) configured for switching between the at least two different states of volumetric flow in which a switching profile (piston 814, spring 812) in which a predefined changeover takes place between said at least two different states of volumetric flow is stored in the switching unit (18) (column 3, line 60 to Column 4, line 10).


    PNG
    media_image4.png
    973
    810
    media_image4.png
    Greyscale

Fig. 5
Brown et al. does not disclose a flow meter configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit is configured for switching between the at least two different states of volumetric flow as soon as the flow meter detects that a predefined flow rate has been reached.
 	Jerde discloses (refer to Fig. 1 above) a flow rate controller unit configured to provide at least two different states of volumetric flow which implement mutually different volumetric flow/pressure control curves, comprising:
 	a switching unit (36) configured for switching between the at least two different states of volumetric flow in which a switching profile in which a predefined changeover takes place between said at least two different states of volumetric flow is stored in the switching unit (36), and
 	a flow meter (37) configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit (36) is configured for switching between the at least two different states of volumetric flow as soon as the flow meter (37) detects that a predefined flow rate has been reached (Column 2, line 12 to Column 4, line 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the  flow rate controller unit of Brown et al. to have a flow meter configured for measuring a volumetric flow through the flow rate controller unit, and the switching unit is configured for switching between the at least two different states of volumetric flow as soon as the flow meter detects that a predefined flow rate has been reached as disclosed by Jerde to provide a more precise controlling of the flow rates through the controller unit.
Brown et al., as modified, discloses the flow rate controller unit of claim 1.
With regards to claim 4: 	Brown et al., as modified, discloses the flow rate controller unit as claimed in claim 1, wherein the switching unit (814, 812) is mechanical.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753